Citation Nr: 1707817	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  06-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to service connection for gastritis, to include as secondary to service-connected posttraumatic headaches previously rated as dementia and headaches secondary to closed head injury.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia and a sleep disorder, to include as secondary to service-connected posttraumatic headaches previously rated as dementia and headaches secondary to closed head injury.

3. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic headaches previously rated as dementia and headaches secondary to closed head injury.

4. Entitlement to a higher rating than 50 percent for dementia and headaches secondary to closed head injury, prior to October 23, 2008.

5. Entitlement to a higher rating than 50 percent for dementia secondary to closed head injury, since October 23, 2008.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, prior to June 16, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1986. 

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions issued in March 2005 and May 2006 by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico.  The Veteran had previously requested a Decision Review Officer (DRO) hearing, which he withdrew by a January 2006 statement.   

The Board remanded this case in April 2010.  The Board indicated that there were claims for Clear and Unmistakable Error (CUE) raised from the Veteran's October 2004 correspondence, inextricably intertwined with claims for service connection for seizure disorder, and increased rating for service-connected dementia and headaches secondary to closed head injury (discussed in more detail below).  
Also given Veteran's representative's October 2007 statement, the Board found a separate claim on appeal for entitlement to service connection for psychiatric disorder, which was not previously formally appealed.  The case was remanded for evidentiary development and to adjudicate the additional claims.     
The issue of service connection for tinnitus was originally on appeal.  While this case was in remand status, the July 2011 RO rating decision granted service connection for tinnitus.  That matter is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In subsequent February 2012 RO rating decision, a separate 50 percent evaluation for posttraumatic headaches (previously included in the rating for dementia and headaches secondary to closed head injury) was granted, effective October 22, 2008.  The existing 50 percent assigned for the service-connected dementia by itself, secondary to closed head injury, continued.  Following the additional compensation awarded, the claim for still greater schedular evaluation remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The statement of issues on the title page has been adjusted based on that award.

In October 2013 the Board remanded the case for further development.  The Board also took appellate jurisdiction of the inextricably intertwined claim for TDIU.  See generally, Rice v. Shinseki, 22 Vet. App. 447 (2009).     

The Board will decide the claim for service connection for an acquired psychiatric disorder.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has previously referred to the AOJ for initial adjudication the CUE claims that were raised in the October 2004 statements of the Veteran's representative.  The allegation was CUE in prior RO rating decisions for not assigned a disability rating in excess of 50 percent for the Veteran's closed head injury, and for not adjudicating inferred secondary claims, including for a seizure disorder (see the October 2004 representative's memoranda for additional details).  Thus far, the AOJ has not taken action.  The Board raises this matter with the AOJ, with reminder that the outcome of the CUE matters impacts the current appeal.


FINDINGS OF FACT

1. The evidence on the whole does not establish a current psychiatric disorder, beyond that associated with already service-connected dementia with cognitive problems.    

2. Absent disability, further consideration of causation is not warranted including on direct, presumptive and secondary grounds. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for an acquired psychiatric disorder, claimed as schizophrenia and a sleep disorder, to include as secondary to service-connected posttraumatic headaches previously rated as dementia and headaches secondary to closed head injury.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.384 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs), and VA outpatient and private medical records.  The Veteran underwent an August 2010 VA examination for mental disorders.  A January 2012 addendum opinion was obtained from the same examiner.  As discussed below, the Board finds that this examination process squarely and properly addressed the determinative question -- did the Veteran have a standalone psychiatric disability separate and apart from existing impairment, due to the closed head injury from service and/or a service-connected disability.  The foregoing were obtained in accordance with Board issued remands from 2010 and 2013.  Also obtained were extensive VA outpatient records.  The Veteran declined the opportunity for VA to obtain specified additional medical records including VA records from the late-1980s, and instead requested the claim be decided (Report of Contact, November 2015).  It follows, there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran did not request a Board hearing in this matter.  As indicated, a DRO hearing was requested, but then the hearing request was withdrawn.  There is no indication of any further relevant evidence or information to obtain.  The Board will proceed to a decision.

The Claim for Service Connection for a Psychiatric Disorder

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection is also available for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Under the law on presumptive service connection the "chronic diseases" denoted  under 38 C.F.R. § 3.309 (a), to include psychoses, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The term "psychosis" is defined under 38 C.F.R. § 3.384 as any of the following: brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

VA law further permits service connection on a secondary basis.  To this effect, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The current claim is for service connection for psychiatric disorder (including schizophrenia and a sleep disorder), beyond the cognitive and other mental impairment which has already been attributed to the Veteran's dementia and headaches arising from a closed head injury during service.  The claim is for direct service connection for a mental health condition incurred from head injury.  There is also the issue of secondary service connection, associated with already service-connected dementia and headaches (themselves due to the head injury). 
Having reviewed the evidence in this case, the Board must deny the claim for service connection for a psychiatric disorder, primarily for lack of a current recognized disability for VA purposes.  The Veteran sustained an injury in service and has been elsewhere properly compensated for this injury, including for resulting dementia, however, in all reasonable likelihood that does not include mental health disability.

Reviewing evidence, the Veteran's account of his injury, including on a May 2008 VA consult, is that he developed mental health problems in service the day after a parachute jump injury, where he was admitted with organic brain injury and treated for psychosis.  According to the Veteran, during all these years he had been treated by a psychiatrist for a personality change due to his medical condition (brain trauma) with the possibility of dementia and psychosis due to head trauma.  He indicated having had sleeping problems, headaches, problems concentrating, anxiety, forgetfulness.  There was no diagnosis, although in 2007 he had diagnosed personality change due to medical condition, and psychosis due to medical condition (brain trauma).   

The Veteran's STRs show psychiatric hospitalization and subsequent treatment for several years.  In August 1979 the Veteran had due to hallucinations the loss of memory and concentration.  In January 1980 the Veteran was seen for auditory and visual hallucinations.  These symptoms, and intermittently dementia and cognitive disorder were documented at other times.  The Veteran's parachute jump injury occurred later in August 1984.  He had a second accident July 1985.  He went to the base hospital for a concussion, and reported headache.  After the incident, there was return to treatment for cognitive functioning limitation, affect problems, hallucination, poor socialization and other cognitive or mental symptoms.  An October 1985 neuropsychology consult initially stated no thought disorder or reality testing impairment; diagnosis was dementia, moderate, with psychosis secondary to generalized brain insult.  

In May 1986 the Veteran underwent a Physical Evaluation Board.  The diagnosis was in part psychosis associated with organic brain syndrome due to brain trauma, status post closed head injury, with hallucinations, paranoid ideation, and posttraumatic occipital headaches, and severe impairment of social and industrial adaptability.  

This is a summary of finding during services.  Since service discharge, there were minimal findings of mental health issues, based on what is of record.  The evidence does not demonstrate a continuity of symptomatology since service from medical records.  The Veteran at various points has alleged continuity of symptomology since service, which must be accorded weight.  Generally continuity of symptomatology goes to the nexus requirement of a service connection claim.  Here, however, the Board never reaches the causation issue because the first element of service connection is not met because the preponderance of the evidence shows that the Veteran has not had a psychiatric disorder other than his already service-connected dementia during the appeal period.  

Under VA law, a current disability is the first essential criterion to establish service connection.  See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141,  144 (1992).  The evidence does not establish this requirement.  

On February 2005 VA examination for neurological disorders the Veteran had definite memory deficit with impaired attention, and reasoning difficulties, however judgment and orientation were good.  Affect was somewhat inappropriate.  After neurological evaluation the diagnosis was closed head injury with loss of consciousness and posttraumatic dementia and mixed type headaches.  

On January 2006 VA Medical Center (VAMC) neuropsychological consult the Veteran indicated being more repetitive than usual, having difficulty recalling conversations and where he placed objects, and word-finding problems.  Those around him said he was more forgetful.  He reported difficulty following a complex train of thought, and performing complex tasks.  He reported he had self-harm three months prior but now convincingly denied these.  His speech was adequate and his thoughts were organized.  The Veteran showed considerable difficulty understanding and following instructions, often requiring repetition.  He showed poor frustration tolerance and used foul language occasionally when not able to remember items.  He seemed uncooperative and effortless.  The evaluation was discontinued to the Veteran's evidently diminished effort.  Results lacked internal consistency and thus could not be presumed to be valid and reliable indicators of the Veteran's mental status.  A diagnosis was deferred, for insufficient reliable information.  The finding of cognitive dysfunction could not be confirmed or ruled out. 
  
At a May 2007 consult, he was diagnosed with personality change due to medical condition (brain trauma); rule/out dementia due to head trauma; psychosis due to medical condition (brain trauma).  At that time the Veteran was unable to give much information due to complaints of memory loss and episodes of disorientation.  
He was often in an agitated state.  Objectively there was no thought disorder, with what appeared to be anxious mood, and poor memory, abstraction, judgment and insight.    

The Veteran's representative's October 2007 statement denotes fact that apparently the Veteran's symptoms had decreased in intensity since the Veteran was taking Risperdal medication.  It was stated by the representative that the Veteran had diagnoses of schizophrenia, dementia and sleep disorder.   

Then at a January 2009 VAMC psychiatric consult, the Veteran did not report current manifestations except for an alleged memory deficiency.  He denied sadness, manifestations of mood disorder or irritability, panic attack episodes, suicidal or homicidal ideation, hallucinations or delusions.  The Veteran described obtaining mental health treatment from a military clinic, post-service from 1986 to 1998.  He started visiting the VAMC 2005, since then had only attended six appointments.  The assessment was that the Veteran did not fulfill the criteria for a major psychiatric disorder.  There was some prior history but the Veteran had been off certain psychotropic medications since his last visit August 2007 and no exacerbation of symptoms had been reported nor the Veteran sought help.  He was also able to give good history of his past psychiatric condition, years, names of treatment providers, and it seemed that the Veteran had selective cognitive deficiencies.  

At a May 2010 psychology consult, the Veteran expressed interest in seeking psychiatric treatment but seemed to have difficulty producing symptomatology which would merit a referral for those services.  After evaluation it was concluded that the Veteran did not meet the criteria for a neuropsychiatric diagnosis that would warrant a consult with a mental health clinic.  Axis II characterological traits were apparent, and these might be interfering with the ability to receive ongoing treatment for health concerns.  June 2011 psychiatric evaluation provided repeat finding that the Veteran did not have a diagnosable mental health disorder.

At an August 2010 VA examination for mental disorders, the Veteran indicated he was single, never married, no biological children, and lived with his parents.  He described his family relationship as good.  He did not have outside social relationships.  Leisure pursuits were to watch television and garden.  There was no history of suicide attempts.  There was history of violence/ assaultiveness from a fight two years prior.  He did not engage in substance abuse.  The Veteran reported psychiatric treatment post-service until 2006.  He reported current symptoms of audiovisual hallucinations, talking to himself loudly, irritability, and forgetfulness.  He stated that these symptoms started while on active duty, 3 to 4 times a week, he did not specify severity.  

The examination indicated general appearance clean with disheveled clothes, psychomotor activity unremarkable, speech unremarkable, cooperative attitude toward examiner, affect constricted, mood good, attention and orientation intact, thought process and content unremarkable, no delusions, judgment good, and insight with understanding of having a problem.  No sleep impairment.  He did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and he had no episodes of violence.  He was able to perform his activities of daily living.  His remote and recent memory were mildly impaired but his immediate memory was normal.  The diagnosis given was dementia due to head trauma (organic brain syndrome).  The examiner indicated that while the Veteran had psychiatric problems in service and during immediate following years, the Veteran's cognitive impairment overshadowed any other psychiatric symptom he might be exhibiting at the time.  No other mental disorder was diagnosed.  

An examination that month for traumatic brain injury (TBI) residuals referred to the Veteran's headache condition, dizziness and vertigo, paresthesias.  There was reported anxiety, depression, mild memory impairment, cognitive symptoms of decreased attention and difficulty concentrating.  There was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions that resulted in mild functional impairment.  His judgment was normal.  His social interaction was occasionally inappropriate.  His orientation, motor activity, and spacial orientation were normal.  The diagnosis was TBI with sequelae of headaches, emotional and cognitive disturbances as described.  He was mentally competent.

In January 2012 an addendum was obtained to the August 2010 VA examination for mental disorders.  The examiner indicated that the Veteran's findings of "multiple somatic complaints," "inconsistent assessments based on his presentation during examinations," "profoundly diminished effort during testing," "possible exaggeration of symptoms," "malingering," and "having selective cognitive deficiencies" were at least as likely as not caused by or a result of the dementia secondary to head trauma.  The examiner's stated rationale was that the above stated symptoms may be considered the result of confabulation [the examiner described as an unintentional falsehood] which was exhibited as one of the symptoms of the dementia secondary to head trauma.   

The Board concludes, on thorough review of the above, the Veteran has not had a psychiatric disability during the appeal period.  Whereas there was possible initial indication by evidence (see 2007/08 indication of psychosis by head trauma), recent examination contradicts that assessment.  Repeated VA examination and outpatient treatment since 2008 shows the absence of such disorder.  The Veteran did not qualify for diagnosis, and/or examiners found intentional exacerbation of symptoms.  
The August 2010 VA examiner provided the most definitive conclusion, after examination and medical history review, finding that the Veteran's cognitive impairment overshadowed any other psychiatric symptom that might be present.  The examiner's January 2012 addendum further states that if anything the Veteran's apparent mental health symptoms were a "confabulation," more consistent with the existing service-connected dementia.  Again, the issue of whether the dementia condition is service-connected has already been settled in terms of a favorable outcome to that particular claim.  However, there is no indication the Veteran has a standalone mental health disorder.  By standalone, the Board means that distinct from service-connected dementia, which is already compensated.   

It is not required that the most recent evidence prove disability.  Evidence from when the claim was filed is considered.  McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Here, some of the initial VA outpatient records identified a mental disorder in some form.  Weighing the evidence, particularly considering the 2010 VA examiner's opinion, the best available evidence still shows no disability, and again considering that more than one evaluator pointed out what appeared to be intentional exacerbation of symptoms.  

The Board has also considered the Veteran's representative's statement in 2007 that the Veteran may have had schizophrenia, and the Veteran's own statements.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay statements can be competent evidence of a diagnosis in certain situations, including when describing symptoms that support later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran has undergone an examination, which then ruled out the condition claimed.  In this case, diagnosing a specific psychiatric disability requires administration and interpretation of tests.  The Veteran and his representative have not been shown by the evidence of record to have the experience or skills necessary to administer and interpret such tests.  Therefore, their lay opinions are of low probative value.  

Accordingly, without a current disability, the claim must be denied.  The Board will not reach causation, on a direct, presumptive or secondary basis.  The Veteran had various symptoms in service, but it appears these have improved or are due to other service-connected disorders.  

For these reasons, the claim is denied.  The preponderance of the evidence is unfavorable, VA's benefit-of-the-doubt doctrine not applicable.


ORDER

Service connection for an acquired psychiatric disorder, claimed as schizophrenia and a sleep disorder, to include as secondary to service-connected posttraumatic headaches previously rated as dementia and headaches secondary to closed head injury, is denied.


REMAND

As indicated in prior Board remands, there were CUE claims alleged within the Veteran's representative's October 2004 statement, never in fact adjudicated.  
The averred CUE has been interpreted to include: (1) error in June 1987 RO 
rating decision in not having adjudicated inferred secondary claims, including for service connection for a seizure disorder; (2) erroneous prior RO rating decisions (date of decision unspecified) for not having assigned a rating in excess of 50 percent for the Veteran's closed head injury.

These outstanding CUE claims are inextricably intertwined with remaining claims on appeal for service connection for seizures, increased rating and TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  

At this stage, the CUE claims must be decided at the Regional Office level.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).  Remand is required for that purpose.  

Regarding the claim for service connection for gastritis, the Board observes the Veteran underwent VA gastrointestinal examination September 2010, with no gastritis found on evaluation.  This notwithstanding, gastritis was shown in VA outpatient treatment records documented December 2013, and May 2016.  To ensure accurate results the Veteran must be afforded another examination to address the presence of gastritis during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records since October 2016 and associate them with the Veteran's claims file, if this has not already been accomplished.

2. Schedule the Veteran for a gastrointestinal examination.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should first determine whether the Veteran has had gastritis, or any other diagnosable gastrointestinal disorder.  For each diagnosed condition, the examiner should opine whether the disorder at least as likely as not (50 percent or greater probability) was incurred during military service, considering extensive in-service documentation of the problem and the Veteran's own reported history.  

Further determine whether diagnosed gastrointestinal disorders are secondarily related to the Veteran's service-connected posttraumatic headaches and/or dementia by providing opinions as to the following:

a) Whether it is at least as likely as not that the gastrointestinal disorders are proximately due to or the result of his service-connected posttraumatic headaches and/or dementia.  

b) Whether it is at least as likely as not that the gastrointestinal disorders were aggravated beyond their normal progression by his service-connected posttraumatic headaches and/or dementia.   

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. The AOJ should then directly adjudicate the CUE claims referred to above in greater detail : (1) not adjudicating inferred claims, including for a seizure disorder in its June 1987 rating decision; and (2) denial of rating in excess of 50 percent for closed head injury (the October 2004 representative's memoranda provides additional details).  

4. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


